Citation Nr: 1810932	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-41 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal was remanded for additional development in April 2017.  


FINDING OF FACT

The Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was Remanded in April 2017 for the purpose of adjudicating the claim for TDIU.  Such was done in a December 2017 supplemental statement of the case.  Accordingly, there has been substantial compliance with the Remand directives.

Since the April 2017 Remand, neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There was substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2017).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2017).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends, in essence, that he is unemployable due to his service-connected pes planus disability.  A 50 percent rating has been established.  He is shown to have additional nonservice-connected disabilities, including type II diabetes mellitus and hypertension.  In his April 2015 VA Form 21-8940, application for increased compensation based on unemployability, he reported he had last worked full-time as a vendor in February 2010.  He stated he was presently self-employed as a vendor and had earned income of $400 per month.  There was no indication that he was receiving, or expected to receive, any other disability or retirement benefits.  He reported having completed four years of high school.

The schedular criteria for a TDIU rating are not met.  See 38 C.F.R.  § 4.16(a).  As such, the Board must consider whether the evidence demonstrates he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities under the provisions of 38 C.F.R. § 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157 (1994) (an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors).  

On VA examination in May 2014 the Veteran reported he was unable to walk more than one block due to foot pain and that he had not worked since 2004 due to foot pain.  The examiner provided a diagnosis of bilateral pes planus, but found the disorder was very mild.  It was noted the Veteran's complaints of toe tingling and pain on walking was more likely due to his diabetes mellitus.  

A September 2015 VA examination revealed bilateral pes planus and complained of pain aggravated with ambulation over one block.  It was noted his ambulatory difficulty would impact his ability to perform any type of occupational task, but it was noted his difficulty was due to both his service-connected pes planus and his nonservice-connected bilateral ankle edema.  

VA treatment records include complaints of foot pain; however, a December 2017 report noted the Veteran denied having any foot pain.  He admitted to burning, tingling, and numbness at that time without other pedal complaints.  

Overall, the Board finds the evidence does not demonstrate that the Veteran's service-connected pes planus disability renders him unable to secure and follow a substantially gainful occupation.  His impairment is shown to have been adequately evaluated during the course of this appeal.  The Veteran is also shown to have completed four years of high school; and, his skill set, work history, and education all support a finding that he can work and that finding employment in such a field/setting is obtainable.  He is shown to have been self-employed as a vendor and to have at least part-time self-employment as a vendor in April 2015.  His report in October 2010 that he had to use a chair while working is found to be a reasonable accommodation that would be allowed by most employers.  As such, the Veteran is found to be capable of substantially gainful employment with reasonable accommodations consistent with his service-connected disability.  The degree of occupational impairment due to his pes planus is found to be adequately demonstrated by the evidence and schedular ratings of record.  Entitlement to a TDIU is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


